Title: From Thomas Jefferson to John Woodson, 4 January 1781
From: Jefferson, Thomas
To: Woodson, John



Sir
Richmond Jan. 4. 1781

The Enemy having last night passed far up James River and seeming to point immediately to this place or [Peters]burg I must desire you without a moments delay to send every Man of your County able to bear Arms to rendezvous at Westham. Let them come in small detachments
 as they can be collected and not wait to be formed into companies. I am Sir Yr mo hb Servt.

Th: Jefferson

